DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
The disclosure is objected to because of the following informalities:
on page 16, lines 2-3: “the sensor array 109” should recite --the sensor array 107--;
on page 17, line 15:“inputs 118” should be amended as element 118 is supposed to be the band;	
on page 17, lines 13-15: “display 116”, “displays 116” and “displays 116” should recite --display 102--, --displays 102-- and --displays 102--, respectively;
on page 20, line 13: “the microphones 110” should recite --the microphones 112--;
on page 21, line 26: “external surface 109” should recite --outer surface 113--;
on page 23, line 17:“batter” should recite --battery--;
on page 26, line 14: “a memory 1210” should recite --a memory 1212--;
on page 27, lines 13-30: every occurrence of “logic engine 1208” should recite --logic engine 1210--;
on page 25, line 24: “frame 122” should recite --frame--;
on page 35, line 1: “trigger module 122” should recite --trigger module 1222--;
on page 36, line 29 - page 39, line 16: reference numeral “1414” is being used to indicator two different structures, i.e., the tactile interface and the charge circuit, but one of these structures should be indicated using a different reference numeral;
on page 36, lines 21, 25 and 26: every occurrence of “authentication module 1212” should recite --authentication module 1232--. 
Appropriate correction is required.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “1414” has been used to designate both the charge circuit and the tactile interface.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 1, 3-8, 10, 12-14, 16-18 and 20 are objected to because of the following informalities:  
Claim 1 recites “generating one or more scores for daily living and behavioral utilizing the metrics” in line 5 and should recite --generating one or more scores for daily living and behavior utilizing the metrics--;
Claim 3 recites “one or more questions asked of the user through the smartwatch” in lines 2-3 and should recite --one or more questions are asked of the user through the smartwatch--;
Claim 4 recites “alerts provides” in line 1 and should recite --alerts provide--;
Claim 5 recites “a user” in line 2 and should recite --the user--;
Claim 5 recites “measuring daily living metrics and behavioral metrics” in lines 3-4 and should recite --measuring the daily living metrics and the behavioral metrics--;
Claim 6 recites “a user” in line 2 and should recite --the user--; 
Claim 7 recites “guidance for the smartwatch” and should recite --guidance from the smartwatch--;
Claim 8 recites “generate alerts” in line 3 and should recite --generate the one or more alerts--;
Claim 10 recites “parameters” in line 3 and should recite --the parameters--;
Claim 12 recites “at least a smartwatch” in lines 8-9 and should recite --at least the smartwatch--;
Claim 12 recites “a user” in line 9 and should recite --the user--;
Claim 12 recites “behavioral” in line 10 and should recite --behavior--;
Claim 13 recites “a user” in line 1 and should recite --the user--;
Claim 13 recites “measures daily living metrics and behavioral metrics” in lines 2-3 and should recite --measures the daily living metrics and the behavioral metrics--;
Claim 14 recites “one or more alerts” in line 1 and should recite --the one or more alerts--;
Claim 16 recites “a user” in line 2 and should recite --the user--;
Claim 17 recites “motion, location, and activity” and should recite --the motion, the location, and the activity--;
Claim 18 recites “a smartwatch measures user information including at least motion, location, and activity” in lines 5-6 and should recite -- a smartwatch configured to measure the user information including at least the motion, the location, and the activity--;
Claim 18 recites “behavioral” in line 10 and should recite --behavior--;
Claim 20 recites “daily living metrics” in lines 4-5 and should recite --the daily living metrics--.  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites the limitation "the sensors" in line 3 in which there is insufficient antecedent basis for this limitation in the claim.
Claims 10 and 11 are rejected by virtue of their dependence from claim 9.
Claim 12 recites the limitation "the arm" in line 2 in which there is insufficient antecedent basis for this limitation in the claim.
Claims 13-17 are rejected by virtue of their dependence from claim 12.
Claim 14 recites the limitation "the thresholds" in line 3 in which there is insufficient antecedent basis for this limitation in the claim.
Claim 18 recites the limitation "the daily living metrics” and “the behavioral metrics" in lines 9-10 in which there are insufficient antecedent bases for these limitations in the claim.
Claims 19 and 20 are rejected by virtue of their dependence from claim 18.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rothman (US 2018/0247713 A1)(Rothman).
In Regards to Claim 1: Rothman teaches a method for protecting a user (see Rothman: Abstract “wearable sensor devices…to predict and detect adverse health conditions”), comprising: measuring daily living metrics and behavioral metrics (see Rothman paragraph [0030]”) utilizing at least a smartwatch worn by a user (see Rothman paragraph [0046] “wearable device (such as a smart watch)”); 5compiling metrics including the daily living metrics and the behavioral metrics (see Rothman: Abstract “collect patient metrics in a frequent and non-invasive manner to be incorporated into a trackable health score for evaluating progress”); generating one or more scores for daily living and behavioral utilizing the metrics (see Rothman paragraph [0047] “Health score system outputs may be generated by the health score system 208. The health score system outputs may include one or more health scores as well as health score graphs showing the progression of health scores over time or comparing various sets or standards of health scores”); and communicating one or more alerts for one or more authorized users in response to the one or more scores (see Rothman paragraph [0047] “The health score system outputs may also include medical alerts. The alerts may be generated when one or more values form the patient data, alone or in combination, cross above or below specified thresholds. Alerts may also be generated when health scores cross above or below specified thresholds”).
In Regards to Claim 2: Rothman teaches a method for protecting a user (see Rothman: Abstract “wearable sensor devices…to predict and detect adverse health conditions”), further comprising: receiving additional metrics from devices associated with the user (see Rothman paragraph [0047]).
In Regards to Claim 3: Rothman teaches a method for protecting a user (see Rothman: Abstract “wearable sensor devices…to predict and detect adverse health conditions”), wherein the daily living metrics and behavioral metrics are 15read utilizing a plurality of sensors of the smartwatch (see Rothman paragraph [0022]) and one or more questions asked of the user through the smartwatch (see Rothman paragraph [0042]).
In Regards to Claim 4: Rothman teaches a method for protecting a user (see Rothman: Abstract “wearable sensor devices…to predict and detect adverse health conditions”), wherein the one or more alerts provides instructions for the user (see Rothman paragraph [0052]).
In Regards to Claim 5: Rothman teaches a method for protecting a user (see Rothman: Abstract “wearable sensor devices…to predict and detect adverse health conditions”), further comprising: initiating analysis of a user of a time period to generate a baseline score measuring daily living metrics and behavioral metrics utilizing at least the smartwatch; and 25determining the baseline score for the user based on the daily living metrics and the behavioral metrics (see Rothman: Figure 11).
In Regards to Claim 6: Rothman teaches a method for protecting a user (see Rothman: Abstract “wearable sensor devices…to predict and detect adverse health conditions”), further comprising: analyzing the metrics against a baseline score for a user to generate the one or more 30scores (see Rothman: Figure 12).
In Regards to Claim 7: Rothman teaches a method for protecting a user (see Rothman: Abstract “wearable sensor devices…to predict and detect adverse health conditions”), further comprising: receiving medical and condition based guidance for the smartwatch (see Rothman paragraph [0047] “sensors or instruments may measure objective medical or lifestyle information about the patient 202”).
In Regards to Claim 8: Rothman teaches a method for protecting a user (see Rothman: Abstract “wearable sensor devices…to predict and detect adverse health conditions”), further comprising: 5updating parameters in response to the medical and condition based guidance to generate alerts for the user (see Rothman paragraph [0053] “The health score system 208 can generate or update the patient data collection specification to adapt to a need for additional data points, or different type of data, from the patient 202”).
In Regards to Claim 9: Rothman teaches a method for protecting a user (see Rothman: Abstract “wearable sensor devices…to predict and detect adverse health conditions”), further comprising: detecting user information including at least motion (see Rothman paragraph [0042] “motion”) location (see Rothman paragraph [0047] “proximity sensors”), and activity of the 10user utilizing the sensors of the smartwatch (see Rothman paragraph [0072])
In Regards to Claim 10: Rothman teaches a method for protecting a user (see Rothman: Abstract “wearable sensor devices…to predict and detect adverse health conditions”), further comprising: communicating the one or more alerts in response to the user information and parameters (see Rothman paragraph [0076] “an alert may comprise a sampling or history of health scores, any combination of health score outputs, or any notifications or communications associated therewith”).
In Regards to Claim 11: Rothman teaches a method for protecting a user (see Rothman: Abstract “wearable sensor devices…to predict and detect adverse health conditions”), further comprising: recommending one or more of handwashing, mask wearing, social distancing, and an activity change for the user in response to the user information (see Rothman paragraph [0052] “The recommendations may also include suggested changes in … physical activity levels, and so forth.”).
In Regards to Claim 12: Rothman teaches a smartwatch for protecting a user (see Rothman: Abstract “wearable sensor devices…to predict and detect adverse health conditions”), comprising: a band securing the smartwatch to the arm of the user (see Rothman paragraph [0036] “wearable sensor device 100 being worn on the wrist held in place by the strap 120”); a body of the smartwatch housing logic and at least a portion of one or more sensors (see Rothman paragraph [0021] “primary enclosure 110 may contain electronics and sensors associated with the wearable sensor device 100” and paragraph [0193] “processor 2010”), wherein the one or more sensors measure biometrics (see Rothman paragraph [0022]), motion, location, and activity of the user (see Rothman paragraph [0026]); and 25a user interface (see Rothman paragraph [0021] “display panel”) in communication with the logic configured to receive input from the user (see Rothman paragraph [0021] “One or more buttons 150 may be located on the primary enclosure 110 to support user input.”); and wherein the logic measures daily living metrics and behavioral metrics utilizing at least a smartwatch worn by a user (see Rothman paragraph [0030] and paragraph [0064] “the wearable sensor device 100, the health score system 208, systems associated with patient data, systems associated with the recipients, or any other systems associated with the technology presented herein may be any type of computing machine such as, but not limited to, those discussed in more detail with respect to FIG. 9”), compiles metrics including the daily living metrics and the behavioral metrics, generates one or more scores for daily living and behavioral 30utilizing the metrics (see Rothman paragraph [0047] “Health score system outputs may be generated by the health score system 208. The health score system outputs may include one or more health scores as well as health score graphs showing the progression of health scores over time or comparing various sets or standards of health scores”), and communicates one or more alerts for one or more authorized users through a transceiver in communication with the logic in response to the one or more scores (see Rothman paragraph [0047] “The health score system outputs may also include medical alerts. The alerts may be generated when one or more values form the patient data, alone or in combination, cross above or below specified thresholds. Alerts may also be generated when health scores cross above or below specified thresholds”).
In Regards to Claim 13: Rothman teaches a smartwatch for protecting a user (see Rothman: Abstract “wearable sensor devices…to predict and detect adverse health conditions”), wherein the logic further initiates analysis of a user of a time period to generate a baseline score, measures daily living metrics and behavioral 5metrics utilizing at least the smartwatch, and determines the baseline score for the user based on the daily living metrics and the behavioral metrics (see Rothman: Figure 11).
In Regards to Claim 14: Rothman teaches a smartwatch for protecting a user (see Rothman: Abstract “wearable sensor devices…to predict and detect adverse health conditions”) wherein the logic generates one or more alerts for communication through the user interface in response to the biometrics exceeding one or 10more of the thresholds (see Rothman paragraph [0051] “Alerts may also be generated when health scores cross above or below specified thresholds”).
In Regards to Claim 15: Rothman teaches a smartwatch for protecting a user (see Rothman: Abstract “wearable sensor devices…to predict and detect adverse health conditions”), wherein the transceiver receives additional metrics from devices associated with the smartwatch for compiling with the metrics (see Rothman paragraph [0047]).
In Regards to Claim 16: Rothman teaches a smartwatch for protecting a user (see Rothman: Abstract “wearable sensor devices…to predict and detect adverse health conditions”), wherein the logic analyzes the metrics against a baseline score for a user to generate the one or more scores (see Rothman: Figure 12).
In Regards to Claim 17: Rothman teaches a smartwatch for protecting a user (see Rothman: Abstract “wearable sensor devices…to predict and detect adverse health conditions”), wherein the one or more sensors measure user information including at least motion, location, and activity of the user (see Rothman paragraph [0026] “wearable sensor device 100 may include sensors for location, motion, and position such as a magnetometer, an accelerometer, and/or a gyroscope”).
In Regards to Claim 18: Rothman teaches a system for protecting a user (see Rothman: Abstract “wearable sensor devices…to predict and detect adverse health conditions”), comprising: a server configured to communicate through one or more networks (see Rothman Figure 13 and paragraph [0191]), wherein the server receives inputs for user information including at least motion, location, and activity of the user (see Rothman paragraph [0210]); 25a smartwatch measures user information including at least motion, location, and activity for the user utilizing one or more sensors of the smartwatch and communicates the user information from a transceiver of the smartwatch through the one or more networks to the server, wherein the server compiles metrics including the daily living metrics and the 30behavioral metrics, generates one or more scores for daily living and behavioral utilizing the metrics, and communicates one or more alerts for one or more authorized users in response to the one or more scores and the user information (see Rothman Figure 12 and paragraphs [0170]-[0179]).
In Regards to Claim 19: Rothman teaches a system for protecting a user (see Rothman: Abstract “wearable sensor devices…to predict and detect adverse health conditions”), comprising: a server configured to communicate through one or more networks (see Rothman Figure 13 and paragraph [0191]), wherein the server receives additional metrics from a plurality of devices associated with the user including at least the smartwatch, wherein the 5metrics include the additional metrics (see Rothman paragraph [0047]).
In Regards to Claim 20: Rothman teaches a system for protecting a user (see Rothman: Abstract “wearable sensor devices…to predict and detect adverse health conditions”), comprising: a server configured to communicate through one or more networks (see Rothman Figure 13 and paragraph [0191]), wherein the server sends medical and condition based guidance to the smartwatch (see Rothman paragraph [0054]); wherein the smartwatch updates parameters in response to the medical and condition based guidance received from the server (see Rothman paragraph [0054]), and wherein the 10smartwatch communicates the one or more alerts in response to the user information, daily living metrics and the behavioral metrics (see Rothman paragraph [0051]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alyssa N Potter whose telephone number is (571)272-7715. The examiner can normally be reached Monday-Thursday 7:30am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on (571) 272-5596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Alyssa N Potter/             Examiner, Art Unit 3791

/MATTHEW KREMER/             Primary Examiner, Art Unit 3791